PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) Three Months Ended January 30, January 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Changes in assets and liabilities and other ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Investment in joint venture ) - Deposit on sale of facility - Increase in restricted cash - ) Proceeds from sales of investments and other - 43 Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of long-term borrowings ) ) Proceeds from long-term borrowings Proceeds from share-based payments 30 Net cash used in financing activities ) ) Effect of exchange rate changes on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Change in accrual for purchases of property, plant and equipment $ $ )
